Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 1 of 9 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

APRIL LANE,

Plaintiff, CASE NO:
v.

THE BOEING COMPANY, a Foreign
Profit Corporation,

Defendant.
/

COMPLAINT & DEMAND FOR JURY TRIAL

Plaintiff APRIL LANE (‘Plaintiff’), through undersigned counsel, files this Complaint
against Defendant THE BOEING COMPANY, a Foreign Profit Corporation, and states as
follows:

NATURE OF THE ACTION

1. This is an action brought under §448.102(3), Florida Statutes.

2: This is an action brought under the Florida Civil Rights Act, codified at Chapter
760, Florida Statutes.

3; This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees. Accordingly, Plaintiff
has entered “$30,001.00” in the civil cover sheet for the “estimated amount of the claim” as

required in the preamble to the civil cover sheet for jurisdictional purposes only. The actual value
Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 2 of 9 PagelID 2

of Plaintiffs claim will be determined by a fair and just jury in accordance with Article 1,
Section 21, Fla. Const.
THE PARTIES

4. Venue is proper as the acts and omissions giving rise to Plaintiff's claims occurred
in Duval County, Florida.

5. At all times pertinent hereto, Plaintiff, APRIL LANE, has been a resident of the
State of Florida and was employed by Defendant, as an Aircraft Mechanic/Technician from
approximately January 2019 to September 17, 2021.

6. Plaintiff is a member of a protected class because of her sex/gender, being female.

7. At all times material to this action, THE BOEING COMPANY, a Foreign Profit
Corporation engages in the manufacturing commercial and military aircraft, satellites, weapons,
electronic and defense systems at 6222 New World Avenue, Jacksonville, Florida 32221.

CONDITIONS PRECEDENT

8. Plaintiff filed a Charge of Discrimination with the Equal Employment
Opportunity Commission on June 4, 2020.

9, On June 25, 2021, the Equal Employment Opportunity Commission issued to
Plaintiff a Notice of Right to Sue.

10. _— Plaintiff has satisfied all conditions precedent to bringing this action by
complying with all administrative remedies with the Equal Employment Opportunity
Commission.

STATEMENT OF FACTS

11. Plaintiff was hired by Defendant in or about January 2019 to the position of

 

' Plaintiff intends to amend this Complaint in the future to assert punitive damages once discovery is completed as
per Fla. Stat. 768.72 and potentially, for compensatory damages where such damages are applicable.
Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 3 of 9 PagelD 3

Aircraft Mechanic/Technician.

12. Plaintiff worked at Defendant’s facilities located at 6222 New World Avenue,
Jacksonville, Florida 32221.

13.‘ Plaintiff worked alongside Jon Fleming (position)

14. Throughout 2019 and 2020, Plaintiff co-worker, Jon Fleming (“Mr. Fleming”),
frequently and repeatedly made inappropriate sexual comments towards Plaintiff in the work
place.

15. For example, Mr. Fleming commented to me that women with small ears have
small vaginas and wanted to see if it were true.

16. Further, Mr. Fleming regularly suggested that Plaintiff take her long sleeve
flannel shirt off, that was tied around her waist, so he could see more of Plaintiffs butt.

17. Mr. Fleming then suggested if he was ever promoted to management he would
require Plaintiff to uncover her butt so he could see it.

18. Mr. Fleming also made several comments related to Plaintiffs physical
appearance such as having “big nice/strong looking legs” and “large breasts”. Indeed, Mr.
Fleming once referred to Plaintiff's breasts as “mega jugs”.

19, Even more appalling, Mr. Fleming once inquired how far Plaintiff worked from
the company and whether it was “close enough to have a quick affair during lunch”.

20. On several occasions, Mr. Fleming inappropriately touched Plaintiff by reaching
out and tucking Plaintiff's hair behind her ear or by spanking/grabbing Plaintiff butt.

21, Finally, while Plaintiff and Mr. Fleming were driving together back to
Defendant’s hangar, Mr. Fleming reached over and slid his hand between Plaintiff's thighs and

rested his hand on the upper left thing rubbing very close to Plaintiff's genitals.
Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 4 of 9 PagelD 4

22. Asa result, Plaintiff reported Mr. Fleming’s behavior to her supervisor, Brian
Stuart (“Mr, Stuart’),

23. Mr. Stuart directed Plaintiff to Michael Dottaviano, Head Manager, who in turn
directed Plaintiff to report the incident to Human Resources Representative, Heather
Cunningham (“Ms. Cunningham”).

24. Indeed, Plaintiff conveyed all of Mr. Flemings conduct to Ms. Cunningham.

25. Ms. Cunningham advised an investigator would be assigned to investigate the
matter and to expect a phone call.

26. Investigator Brad Bartel (“Mr. Bartel”) contacted Plaintiff and was told of Mr.
Fleming’s inappropriate sexually harassing conduct.

27. | On September 17, 2020, Mr. Stuart called Plaintiff into a conference room where
he presented Plaintiff with a “Corrective Action” memo accusing Plaintiff of inappropriate
comments and physical contact deemed sexual in nature.

28. Plaintiff confronted Mr. Stuart about the allegations seeking specifics and details
but Mr. Stuart had no further information to provide beyond the general allegations of
inappropriate comments and physical contact.

29. Plaintiff's employment was terminated during the meeting with Mr. Stuart.

30. In the hours following Plaintiff's termination, Plaintiff emailed Mr. Cunningham
to seek further information about her termination. Unfortunately, Ms. Cunningham had no
explanation for Plaintiffs termination.

31. Plaintiff was terminated in retaliation for reporting Mr. Fleming’s sexual
harassing conduct.

a2. Plaintiff was terminated due to her sex/gender (female).
Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 5 of 9 PagelD 5

Jo: Defendant’s conduct is in violation of the Florida Civil Rights Act.

COUNT I
SEX/GENDER DISCRIMINATION-Chapter 760
34, Paragraphs | through 33 are re-alleged and incorporated herein by reference.
JD. This is an action against Defendant for discrimination based upon sex/gender

brought under Chapter 760, Florida Statutes.

36. Defendant is an employer as that term is used under the applicable statutes
referenced above.

cae Plaintiff has been the victim of discrimination on the basis of Plaintiff's gender
in that Plaintiff was treated differently than similarly situated employees of Defendant who are
males and has been subject to hostility and poor treatment on the basis, at least in part, of
Plaintiff's sex/gender(female).

38. Defendant is liable for the differential treatment and hostility towards Plaintiff
because it controlled the actions and inactions of the persons making decisions affecting Plaintiff
or it knew or should have known of these actions and inactions and failed to take prompt and
adequate remedial action or took no action at all to prevent the abuses to Plaintiff.

39. Furthermore, Defendant knowingly condoned and ratified the differential
treatment of Plaintiff as more fully set forth above because it allowed the differential treatment
and participated in same.

40. Defendant's known allowance and ratification of these actions and inactions
created, perpetuated and facilitated an abusive and offensive work environment within the

meaning of the statutes referenced above.
Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 6 of 9 PagelID 6

41. In essence, the actions of agents of Defendant, which were each condoned and
ratified by Defendant, were of a sex/gender-based nature and in violation of the laws set forth
herein.

42. The discrimination complained of herein affected a term, condition, or privilege
of Plaintiff's continued employment with Defendant and created the unlawful hostile working
environment alleged above. The events set forth herein led, at least in part, to Plaintiff's
termination.

43, Defendant's conduct and omissions constitutes intentional discrimination and
unlawful employment practices based upon sex/gender in violation of Chapter 760, Florida
Statutes,

44, As a direct and proximate result of Defendant's conduct described above,
Plaintiff has suffered emotional distress, mental pain and suffering, past and future pecuniary
losses, economic damages, punitive damages, inconvenience, mental anguish, loss of enjoyment
of life and other non-pecuniary losses, along with lost back and front pay, interest on pay,
bonuses, and other benefits. These damages have occurred in the past, are permanent and
continuing. Plaintiff is entitled to injunctive/equitable relief.

COUNT II
RETALIATION — Chapter 760

45, Paragraphs 1 through 33 are realleged and incorporated herein by reference.

46. Defendant is an employer as that term is used under the applicable statutes
referenced above.

47. The foregoing allegations establish a cause of action for unlawful retaliation
after Plaintiff reported or opposed unlawful employment practices adversely affecting Plaintiff

under Chapter 760, Florida Statutes, and other statutory provisions cited herein.
Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 7 of 9 PagelD 7

48. The foregoing unlawful actions by Defendant were purposeful.

49. Plaintiff voiced opposition to unlawful employment practices during Plaintiff's
employment with Defendant, specifically to the HR department and members of management,
and was the victim of retaliation thereafter, as described above.

50. Plaintiff is a member of a protected class because Plaintiff reported unlawful
employment practices and was the victim of retaliation thereafter. There is thus a causal
connection between the reporting of the unlawful employment practices and the adverse
employment action taken thereafter.

5]. As a direct and proximate result of the foregoing unlawful acts and omissions,
Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,
embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the
enjoyment of life, and other tangible and intangible damages. These damages are continuing and

are permanent. Plaintiff is entitled to punitive damages and to injunctive relief.

 

COUNT II
HOSTILE WORK ENVIRONMENT
52; Paragraphs 1| through 33 are re-alleged and incorporated herein by reference.
33. Plaintiff is member of protected class due to her sex/gender.
54. Based on the described conduct above, Plaintiff was subjected to a hostile work

environment based on her sex/gender.

55. The above described conduct was not welcomed by Plaintiff and was motivated
by Plaintiff's sex/gender.

56. The conduct was so severe and/or pervasive that a reasonable person would find

the environment to be hostile and unwelcoming.
Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 8 of 9 PageID 8

57. Plaintiff's wages and benefits were impacted and Plaintiff's standing amongst
her co-workers was adversely affected due to the pervasive and/or severe conduct by Defendant
and its agents as detailed above in this Complaint.

58. Defendant knew or should have known of the hostile work environment.

59. The above hostile workplace environment was done by Defendant with a
reckless disregard for Plaintiffs rights under state law. As a direct and proximate result of the
environment described above, Plaintiff has suffered and continues to suffer loss of employment,
loss of income, loss of other employment benefits and has suffered and continues to suffer
mental anguish, distress, humiliation, great expense and loss of enjoyment of life.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judgment against Defendant for the following:

(a) that process issue and this Court take jurisdiction over this case;

(b) that this Court grant equitable relief against Defendants under the applicable
counts set forth above, mandating Defendants’ obedience to the laws enumerated herein and
providing other equitable relief to Plaintiff; enter judgment against Defendants and for Plaintiff
awarding all legally- available general, punitive damages, liquidated damages, threefold damages
and compensatory damages and economic loss to Plaintiff from Defendants for Defendants’
violations of law enumerated herein;

(c) enter judgment against Defendants and for Plaintiff permanently enjoining
Defendants from future violations of law enumerated herein;

(d) enter judgment against Defendants and for Plaintiff awarding Plaintiff
attorney’s fees and costs;

(e) award Plaintiff interest where appropriate; and
Case 3:21-cv-00934-MMH-JBT Document1 Filed 09/16/21 Page 9 of 9 PageID 9

(f) grant such other further relief as being just and proper under the circumstances,
including but not limited to reinstatement.
DEMAND FOR TRIAL BY JURY
Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

Dated this _/J_ day of September, 2021.

Respectfully submitted,

( /
if fe C f /

ey 7

MatthewR. Gunter, Esq.

Florida Bar No.: 0077459

Morgan & Morgan, P.A.

20 N. Orange Ave., 14th Floor

P.O. Box 4979

Orlando, FL 32802-4979

Direct Tel.: (407) 236-0946

Facsimile: (407) 867-4791

Email: MGunter@forthepeople.com
CEffron@forthepeople.com
RSaragih@forthepeople.com

ATTORNEY FOR PLAINTIFF

 
